UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 5, 2014 GYRODYNE COMPANY OF AMERICA, INC. (Exact name of Registrant as Specified in its Charter) New York 000-01684 11-1688021 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) ONE FLOWERFIELD SUITE 24 ST. JAMES, NEW YORK 11780 (Address of principal executive offices) (Zip Code) (631) 584-5400 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01. Regulation FD Disclosure Frederick C. Braun III, the President and Chief Executive Officer of Gyrodyne Company of America, Inc. (the “Company”) gave a presentation to the Company’s shareholders at its 2014 Annual Shareholders Meeting held on December 5, 2014.The presentation slides are attached hereto as Exhibit 99.1 and is incorporated herein by reference. The Company is including reconciliations of certain non-GAAP financial measures to the related GAAP financial measures. The reconciliations are attached hereto as Exhibit 99.2. The information furnished pursuant to Item 7.01, including Exhibits 99.1 and 99.2, shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933 or the Securities Exchange Act of 1934. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit
